          Case 2:20-cv-01055-MCE-CKD Document 72 Filed 07/02/20 Page 1 of 7


     GOODWIN PROCTER LLP
 1   Monte Cooper (SBN 196746)
     mcooper@goodwinlaw.com
 2   601 Marshall St.
     Redwood City, California 94063
 3   Telephone: (650) 752-3100
     Facsimile: (650) 853-1038
 4
     Cindy Chang*
 5   cindychang@goodwinlaw.com
     620 Eighth Avenue
 6   New York, NY 10018
     Telephone: (212) 813-8800
 7   Facsimile: (212) 355-3333
 8   Sophie B. Duffy*
     sduffy@goodwinlaw.com
 9   100 Northern Avenue
     Boston, MA 02210
10   Telephone: (212) 813-8800
     Facsimile: (212) 355-3333
11   *Pro hac vice application to be filed
12
     Attorneys for ACLU of Northern California,
13   ACLU of Southern California, and
     ACLU of San Diego & Imperial
14   Counties (collectively, ACLU-CA)
15

16
                         UNITED STATES DISTRICT COURT
17
                        EASTERN DISTRICT OF CALIFORNIA
18
                                               )
19   REPUBLICAN NATIONAL                       ) Case No. 2:20-cv-01055-MCE-CKD
     COMMITTEE; NATIONAL                       )
20   REPUBLICAN CONGRESSIONAL                  ) ACLU-CA’s MOTION FOR LEAVE
     COMMITTEE; and CALIFORNIA                 ) TO FILE AMICUS CURIAE BRIEF
21   REPUBLICAN PARTY,                         )
                        Plaintiffs,            )
22   v.                                        )
     GAVIN NEWSOM, in his official             )
23   capacity as Governor of California; and   )
     ALEX PADILLA, in his official             )
24   capacity as California Secretary of       )
     State,                                    )
25                      Defendants.            )
                                               )
26

27
          Case 2:20-cv-01055-MCE-CKD Document 72 Filed 07/02/20 Page 2 of 7



 1         The American Civil Liberties Union of Northern California (“ACLU of
 2   Northern California”), the American Civil Liberties Union of Southern California
 3   (“ACLU of Southern California”), and the Americans Civil Liberties Union of San
 4   Diego & Imperial Counties (“ACLU-SDIC”) (collectively, “ACLU-CA”) 1, by and
 5   through its undersigned counsel, respectfully move for leave of court to file an
 6   amicus curiae brief on or before July 23, 2020 in the above-captioned case, and in
 7   the related matter Darrell Issa, et al., v. Gavin Newsom, et. al., Case No. 2:20-cv-
 8   01044-MCE-CKD.
 9         In support of this motion, amici state the following:
10         1.     The American Civil Liberties Union (“ACLU”) is a nationwide,
11   nonprofit, nonpartisan organization with millions of members, dedicated to
12   defending the civil liberties guaranteed by the state and federal constitutions.
13   ACLU-CA consists of 3 affiliate organizations, ACLU of Northern California,
14   ACLU of Southern California, and ACLU-SDIC. These three affiliate
15   organizations collectively serve the State of California.
16         2.     ACLU-CA defends the equal right of all California voters, and
17   particularly underrepresented and historically disenfranchised voters to have
18   meaningful and fair access in the electoral process. As part of its work, ACLU-
19   CA educates the public, supports legislation that protects voter rights, and
20   participates in litigation to enforce those rights. For example, in La Follette v.
21   Padilla, ACLU of Northern California won a lawsuit against the state of
22   California for invalidating the vote-by-mail ballots of tens of thousands of voters
23   without adequate due process protections. ACLU-CA also participated in a
24   working group convened by Secretary of State Alex Padilla to help develop
25

26   1
      ACLU-CA anticipates that other organizations may join the amicus curiae brief.
     However, at this time, this motion is being brought solely by ACLU-CA.
27
     ACLU-CA’S MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF


                                                1
           Case 2:20-cv-01055-MCE-CKD Document 72 Filed 07/02/20 Page 3 of 7



 1   recommendations to ensure that the November 2020 election is safe and
 2   accessible in light of COVID-19 and did advocacy to strengthen and pass of
 3   Assembly Bill 860 (“AB 860”). Given its experience, ACLU-CA believes it has
 4   a unique perspective that it can bring to the issues in this case and in Case No.
 5   2:20-cv-01055-MCE-CKD.
 6          3.     Although ACLU-CA inquired, counsel for Plaintiffs in this case did
 7   not indicates whether or not they consent to ACLU-CA filing an amicus curiae
 8   brief. Counsel for Defendants indicated that they consented to ACLU-CA filing
 9   an amicus curiae brief. Moreover, all parties in Case No. 2:20-cv-01055-MCE-
10   CKD have indicated that they consent to ACLU-CA filing an amicus curiae brief
11   in that action.
12          4.     On June 5, 2020, Plaintiffs in the above-captioned action filed a
13   motion for a preliminary injunction to enjoin Executive Order N-64-20, which
14   Governor Gavin Newsom issued to order the distribution of vote-by-mail ballots
15   for the November 3, 2020 general election. Plaintiffs’ motion makes three
16   principal arguments why the contend the Executive Order is unlawful.
17          5.     First, Plaintiffs argue that Executive Order N-64-20 violates the
18   Election Clause, Art. I, § 4, cl. 1, and the Electors Clause, Art. II, § 1, cl. 2, of the
19   United States Constitution See Dkt. No. 24-1, at 10-11. In particular, Plaintiffs
20   claim that “the Constitution reserves for state legislatures the power to control the
21   manner of federal elections,” and that “state executive officers have no authority
22   to unilaterally exercise that power.” Id. at 10. Second, Plaintiffs argue that to the
23   extent the California legislature might be able delegate the constitutional power
24   to regulate elections to the Governor, it has not done so. Id. at 11-12. Third,
25   Plaintiffs further claim that to the extent California Government Code § 8571
26   grants the Governor some limited power to suspend procedures, the Governor’s
27
     ACLU-CA’S MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF


                                                  2
          Case 2:20-cv-01055-MCE-CKD Document 72 Filed 07/02/20 Page 4 of 7



 1   issuance of Executive Order N-64-20 supposedly exceeds that authority. Id. at
 2   12-15.
 3         6.     Citing the passage of AB 860, Defendants filed an opposition to
 4   Plaintiffs’ motion for preliminary injunction on June 25, 2020, pointing out that
 5   the passage of this legislation renders Plaintiffs’ motion entirely moot.
 6         7.     On June 26, 2020, counsel for ACLU-CA contacted all counsel for
 7   the parties representing the Plaintiffs and Defendants in this action, as well as the
 8   parties in the related matter Darrell Issa, et al., v. Gavin Newsom, et. al., Case
 9   No. 2:20-cv-01055-MCE-CKD. ACLU-CA inquired as to two issues: (1)
10   whether the parties consented to ACLU-CA filing an amicus curiae brief in both
11   actions, if they contended that the motion was not moot; and (2) whether the
12   parties could advise the ACLU-CA whether or not they agreed the motion now
13   was moot. Although counsel for Defendants indicated that they consent to
14   ACLU-CA filing an amicus curiae brief, counsel for Plaintiffs did not respond.
15         8.     However, in Darrell Issa, et al., v. Gavin Newsom, et. al., Case No.
16   2:20-cv-01055-MCE-CKD, all counsel indicated that they consent to ACLU-CA
17   filing an amicus curiae brief in that action. In that other matter, in an email dated
18   June 29, 2020, counsel for Plaintiffs indicated that they did not oppose ACLU-
19   CA filing such an amicus curiae brief on or before July 7, 2020. However, while
20   they indicated that they did not agree with the positions stated by Defendants and
21   Intervenors, they also would not state whether they considered their motion to be
22   moot or offer their reasons why it was not.
23         9.     Plaintiffs’ reply brief in support of their Motion for Preliminary
24   Injunction is not due until July 9, 2020. ACLU-CA has no interest in filing any
25   kind of amicus curiae brief if the motion has, in fact, been rendered moot by the
26   passage of AB 860 by the California legislature and enactment into law. On the
27
     ACLU-CA’S MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF


                                                3
          Case 2:20-cv-01055-MCE-CKD Document 72 Filed 07/02/20 Page 5 of 7



 1   other hand, if live issues remain, ACLU-CA would like to provide its unique and
 2   important perspective on those issues.
 3         10.    ACLU-CA does not seek to intervene as a party. Instead, ACLU-
 4   CA intends to assist the Court’s consideration of any live issues remaining and
 5   presented in the pending Motion for Preliminary Injunction by providing
 6   additional context and facts based on ACLU-CA’s experience working to support
 7   voter rights. Permitting ACLU-CA to file an amicus brief will therefore not
 8   cause any delay in the proceedings or prejudice to any party, but will assist the
 9   Court in deciding the issues.
10         11.    It is unclear now, however, why the current issues as set forth in the
11   motion for preliminary injunction have not been mooted by the passage of AB
12   860. Plaintiffs’ position on that issue will not be publicly available until July 9,
13   2020. Therefore, ACLU-CA requests that the Court grant leave for ACLU-CA to
14   file an amicus brief on or before July 23, 2020, which is two weeks after
15   Plaintiffs file their reply. Alternatively, if Plaintiffs file a new preliminary
16   injunction motion, ACLU-CA requests that the Court grant leave for ACLU-CA
17   to file an amicus curiae brief within two weeks after such motion is filed.
18   ACLU-CA does not object to Plaintiffs being offered an opportunity to respond
19   to ACLU-CA’s amicus curiae brief, if the Court deems such a response to be
20   warranted.
21         12.    WHEREFORE, ACLU-CA respectfully requests leave to file an
22   amicus curiae brief on or before July 23, 2020 or, alternatively, within two (2)
23   weeks following when Plaintiffs file any new motion for preliminary injunction.
24

25

26

27
     ACLU-CA’S MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF


                                                 4
         Case 2:20-cv-01055-MCE-CKD Document 72 Filed 07/02/20 Page 6 of 7


     Dated:   July 2, 2020             GOODWIN PROCTER LLP
 1

 2                                     By: /s/ Monte Cooper
                                          Monte Cooper
 3
                                       Monte Cooper (CA SBN 196746)
 4                                     mcooper@goodwinlaw.com
                                       601 Marshall St.
 5                                     Redwood City, California 94063
                                       Telephone: 650.752.3100
 6                                     Facsimile: 650.853.1038
 7                                     Counsel for ACLU of Northern
                                       California, ACLU of Southern California,
 8                                     and ACLU of San Diego and Imperial
                                       Counties
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ACLU-CA’S MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF


                                         5
          Case 2:20-cv-01055-MCE-CKD Document 72 Filed 07/02/20 Page 7 of 7



 1
                               CERTIFICATE OF SERVICE
 2
           I, Monte Cooper, hereby certify that I electronically filed the foregoing with
 3
     the Clerk of the Court for the United States District Court for the Eastern District
 4
     of California by using the CM/ECF system on July 2, 2020. I further certify that all
 5
     participants in the case are registered CM/ECF users and that service will be
 6
     accomplished by the CM/ECF system.
 7
           I certify under penalty of perjury that the foregoing is true and correct.
 8
     Executed July 2, 2020.
 9

10
                                  /s/ Monte Cooper
11                                Monte Cooper (CA SBN 196746)
                                  mcooper@goodwinlaw.com
12
                                  Counsel for ACLU of Northern California, ACLU
13                                of Southern California, and ACLU of San Diego
                                  and Imperial Counties
14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ACLU-CA’S MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF


                                               6
